DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11114240. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same features when claim 1 and 10 are incorporated.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11114240. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same structure.

Allowable Subject Matter
Claims 1-18 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A multilayer electronic component comprising: a body comprising dielectric layers, and first and second internal electrode layers alternately stacked; a first external electrode disposed to extend from the third surface to a portion of the fifth and sixth surfaces; and a second external electrode disposed to extend from the fourth surface to a portion of the fifth and sixth surfaces, wherein the first internal electrode layer comprises first and second internal electrodes connected to the first external electrode on the third surface, a first lead portion connected to the first internal electrode and connected to the first external electrode on the third and sixth surfaces, and a second lead portion connected to the second internal electrode and connected to the first external electrode on the third and fifth surfaces, wherein the second internal electrode layer comprises third and fourth internal electrodes connected to the second external electrode on the fourth surface, a third lead portion connected to the third internal electrode and connected to the second external electrode on the fourth and sixth surfaces, and a fourth lead portion connected to the fourth internal electrode and connected to the second external electrode on the fourth and fifth surfaces, and wherein the first lead portion and the second lead portion are spaced apart from each other and the third lead portion and the fourth lead portion are spaced apart from each other.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 10 with the allowable feature being:” A multilayer electronic component comprising: a body comprising dielectric layers, and first and second internal electrode layers; a first external electrode disposed to extend from the third surface to a portion of the fifth and sixth surfaces; and a second external electrode disposed to extend from the fourth surface to a portion of the fifth and sixth surfaces, wherein the first internal electrode layer comprises first and second internal electrodes, a first lead portion connected to the first internal electrode and connected to the first external electrode on the third and sixth surfaces, and a second lead portion connected to the second internal electrode and connected to the second external electrode on the fourth and fifth surfaces, wherein the second internal electrode layer comprises third and fourth internal electrodes, a third lead portion connected to the third internal electrode and connected to the second external electrode on the fourth and sixth surfaces, and a fourth lead portion connected to the fourth internal electrode and connected to the first external electrode on the third and fifth surfaces, wherein the first and fourth internal electrodes are connected to the first external electrode on the third surface, and the second and third internal electrodes are connected to the second external electrode on the fourth surface wherein the first lead portion and the second lead portion are spaced apart from each other and the third lead portion and the fourth lead portion are spaced apart from each other.”
Therefore, claim 10 is allowed.

Claims 2-9 and 11-18 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The issue of double patenting to be resolved.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847